DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Claims 1-19 filed 08/19/2019 are currently pending. 
Election/Restrictions
Applicant's election with traverse of meisoindigo as the therapeutically active agent and a Nek inhibitor of Formula (N-1) as the species of Nek inhibitor in the reply filed on 10/13/2022 is acknowledged.  The traversal is on the ground(s) the species are so closely related that there is no proper basis for requiring an election.   
This is not found persuasive because the species of Nek inhibitor are not closely related. As shown in the instant specification, each Nek inhibitor comprises different structural classes, distinct physical and chemical properties as well as unique classifications. In addition, each species of anti-Nek antibody, siRNA and miRNA comprises physical and chemical properties that are distinct from the Nek inhibitor of Formula (N-I) to (N-XXVIII), as well as comprise different classifications. For example, the anti-Nek antibodies are classified within multiple subclasses of groups C07K and C12Q, while the small molecule inhibitors of Formula (N-I) to (N-XXVIII) are classified within multiple subclasses of groups C07D and C07C.
As such, claims 6, 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species of therapeutically active agent, nonelected additional agent and nonelected combination thereby being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/13/2022. Claims 1-5, 7-11 and 18-19 are the subject matter of this Office Action. 

Priority
Acknowledgement is made of the divisional application of Application 14250958, now U.S. Patent 10,383,847. Application 14250958 is a continuation-in-part of PCT/US/2013033556 filed 03/22/2013, which claims priority to U.S. Provisional Application 61614724 filed 03/23/2012. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112-Paragraph B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 10-11 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claims 10-11 and 18-19 are directed to the “use” of the methodology of claim 1 with a Nek9 inhibitor, “use” with an inhibitor of at least one of Mad2, BubR1 and Mps1, “use” with an HDAC inhibitor, or a combination of a “use” with a Nek9 inhibitor and an HDAC inhibitor. 
 The metes and bounds of the claims are unclear as there is no active step regarding the “use” of said component. One interpretation of the phrase “use” embraces the active step of administering the Nek9 inhibitor, the inhibitor of Mad2, BubR1 and Mps1 or the HDAC inhibitor to the subject in need in conjunction with the therapeutically active agent. An alternative interpretation of the claim is that the subject in need has used a Nek9 inhibitor, an HDAC inhibitor or an inhibitor of Mad2, BubR1 and Mps1, and the scope of claim only requires the administration of the therapeutically effective amount of the compound embraced in claim 1.  As recited in MPEP 2173.05 (a) Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained.  In the instant case, Applicant has failed to do so regarding the active steps of the claimed methodology.
Accordingly, one of ordinary skill in the art prior to the time of the invention would not have been reasonably apprised of the metes and bounds of the subject matter for which Applicant was presently seeking protection. 
 For the purposes of examination, the examiner has interpreted the “use” limitation is claims 10-11 and 18-19 as administration of a Nek9 inhibitor, or administration of an inhibitor of Mad2, BubR1 and Mps1 or administration of an HDAC inhibitor, and subsequent examination is based on this interpretation.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In the present case, the metes and bounds of claim 6 are unclear as there are currently 2 different claims numbered claim 6 in the instant application. Accordingly, one of ordinary skill in the art prior to the time of the invention would not have been reasonably apprised of the metes and bounds of the subject matter for which Applicant is presently seeking protection.  Applicant is requested to renumber the claims.
 Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 The metes and bounds are unclear regarding the pharmaceutical salts encompassed in claim 6. The subgenus "caffeine, arginine, diethylamine, N- ethylpiperidine, histidine, glucamine, isopropylamine, lysine, morpholine, N- ethylmorpholine, piperazine, piperidine, triethylamine, trimethylamine, diethanolamine, N-methylglucamine, and tri(hydroxymethyl)aminomethane" are encompassed in the genus of “positively charged ions” disclosed in claim 6. However, the aforementioned genus of species are chemically neutral and are not "positively charged ions" as claimed. Accordingly, one of ordinary skill in the art would not have been reasonably apprised of the metes and bounds of the subject matter for which Applicant is presently seeking protection.
 
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5, 7-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Xiao (Leukemia and Lymphoma Vol. 43 pages 1763-1768. Published 2002).
Xiao teaches multiple clinical trials for the treatment of the hyperproliferative disorder chronic myelogenous leukemia (CML) by administering a composition consisting of the elected species meisoindigo to human patients in need thereof. As indicated in [0183] of the instant specification, CML is a species of the genus hyperproliferative disorder. Xiao teaches a phase (I) clinical trial that included 20 CML patients. A composition consisting of meisoindigo was orally administered to said CML patients in a dose ranging from 50 mg per day to 200 mg per day in said CML patient. The examiner has interpreted that the human CML patient being administered 50 mg/day meisoindigo to 200 mg/day meisoindigo for the treatment of CML as recited in Xiao to read on “a subject in need thereof” (page 1765 left col.). To further compare the clinical efficacy of meisoindigo for the treatment of CML in the first trial, Xiao teaches an additional clinical trial of 64 human CML patients. In a comparison two-arm study, 31 CML patients were administered a composition consisting of meisoindigo at 100-150 mg/day, compared to the other arm, wherein 32 patients were administered busulfan in a dose of 6-8 mg/d. The proportion of hematological responses (both complete and partial) was similar in the treatment groups, with 25.8 % complete response and 54.8% partial response (page 1765 left col.)
Xiao teaches that meisoindigo is generally well tolerated. None of the patients developed severe myelosuppression nor cardiac, hepatic or renal functions. Xiao teaches that the most frequent side effects are bone, joint and muscle pain of varying degrees when the dosage is more than 100-150 mg per day, and that said symptoms disappeared in one to two weeks. Xiao also teaches that about 30% of the patients comprise mild nausea and vomiting (page 1765 right col.).
Regarding the scope of claim 7, as evidenced by [0043] of the instant specification, meisoindigo inhibits GSK3b. Regarding the scope of claim 8, in Applicant’s response of 10/13/2022, meisoindigo reads on the limitation wherein the therapeutically effective agent is a Wnt agonist. Regarding the scope of claim 9 as evidenced by Wang (U.S. Patent 6,566,341 published 5/20/2003), meisoindigo is art-recognized as an inhibitor of CDK2 (col. 11 line 50 to col. 12 line 5).   
 
Claim(s) 1-3, 6-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pfeuty (WO2010/136705 published 12/02/2010; machine translation provided).
Pfeuty teaches the combination of the CDK2 inhibitor and  therapeutically active agent indirubin 3’-monoxime in combination with the mTOR inhibitor rapamycin for the treatment of cancer (abstract, Figure 3 claims 1, 3-4).  Pfeuty teaches doses of 10-150 mg/kg per day of said CDK inhibitor are therapeutically effective to treat the neoplastic disorder. Regarding the scope of claim 7, as evidenced by [0067] of the instant specification, indirubin 3’-oxime inhibits GSK3. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Pfeuty (WO2010/136705 published 12/02/2010) in view of  Deng (WO2010/118207 published 10/2010).
 
 Pfeuty teaches the combination of the CDK2 inhibitor and  therapeutically active agent indirubin 3’-monoxime in combination with the mTOR inhibitor rapamycin for the treatment of cancer (abstract, Figure 3 claims 1, 3-4).  Pfeuty teaches doses of 10-150 mg/kg per day of said CDK inhibitor are therapeutically effective to treat the neoplastic disorder. Regarding the scope of claim 7, as evidenced by [0067] of the instant specification, indirubin 3’-oxime inhibits GSK3b. 
However, Pfeuty does not specifically teach combining the CDK2 inhibitor indirubin 3’-oxime with an inhibitor of Formula (N-I). 
Deng teaches compounds of Formula (N-I) are potent mTOR inhibitors, efficacious for the treatment of neoplastic disorders, such as chronic myelogenous leukemia (abstract, page 3 lines 5-15, pages 142-146, 164-167).  
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to substitute the mTOR inhibitor rapamycin in the regimen of the CDK2 inhibitor indirubin 3’-oxime and mTOR inhibitor rapamycin of Pfeuty above, with an alternative mTOR inhibitor, such as a compound of Formula (I) of Deng, in order to arrive at the presently claimed. 
MPEP 2143 provides rationale for a conclusion of obviousness including (B): Simple substitution of one known element for another to obtain predictable results;
In the present case, considering rapamycin of Pfeuty and compounds of Formula (I) of Deng were each taught in the prior art as being potent mTOR inhibitors effective for treating cancer in a subject, said skilled artisan would have readily predicted that substituting the mTOR inhibitor rapamycin in the regimen of the CDK2 inhibitor indirubin 3’-oxime and mTOR inhibitor rapamycin of Pfeuty above, with an alternative mTOR inhibitor, such as a compound of Formula (I) of Deng, said resulting combination would have effectively treated cancer in a subject in need. 
  
 Claims 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Pfeuty (WO2010/136705 published 12/02/2010) and  Deng (WO2010/118207 published 10/2010) as applied to claims 1-3, 6-7, 9-11 above in view of Verheele (WO2007/139939 published 12/06/2007).

 As discussed above, the combination of Pfeuty and Deng render obvious the administration of the CDK2 inhibitor indirubin 3’-oxime in combination with an mTOR inhibitor, such as the mTOR inhibitor of Formula (I) of Deng, as therapeutic combinations comprising the CDK2 inhibitor with an mTOR inhibitor were taught in the prior art as being efficacious at treating cancer in a subject in need. 
However, the combination of Pfeuty and Deng do not specifically teach administering an HDAC inhibitor in combination with the CDK2 and mTOR inhibitor regimen. 
Verheele teaches treatment of cancer comprising the administration of a histone deacetylase (HDAC) inhibitor such as trichostatin A or valproic acid to a subject in need  ([0006], [0008], [0232]-[0234], claims 14-17).
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to incorporate an HDAC inhibitor into the CDK2 inhibitor and mTOR inhibitor antineoplastic regimen of indirubin 3’-oxime and Formula (I) of Pfeuty and Deng, in order to arrive at the instantly claimed methodology. Motivation to incorporate an HDAC inhibitor into the CDK2 inhibitor and mTOR inhibitor antineoplastic regimen flows logically from the very fact each agent or combination of agents was known in the prior art to have the same therapeutic utility of treating cancer in a subject in need and, in turn, raises the reasonable expectation of success, that when combined, a composition comprising the CDK2 inhibitor indirubin 3’-oxime, the mTOR inhibitor of Formula (I) of Deng and the HDAC inhibitor trichostatin A would be efficacious at treating cancer in a subject in need. The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980)  wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (MPEP 2144.06).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-7, 30, 195-199 of copending Application No. Application 14387343 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the methodology of administering a therapeutically effective amount of meisoindigo to treat AML, CML and colorectal carcinoma in a subject in need embraced within claims 1-2, 5-7, 30, 195-199 of Application 14387343 lies inside the methodology embodied in instant claims 1-5, 7-9. 
   
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628